DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 11 MAY 2022 has been entered. Applicants’ 5 JUL 2021 election (ELC. page 1) of a Species shown in Figs. 1, 28, 41, 66, 68, claims 1-20, without traverse has been acknowledged.
AFFIDAVIT under 37 CFR §1.131
The affidavit under 37 CFR 1.131 filed 11 MAY 2022 is insufficient for antedating, i.e., swearing behind, prior art reference Or-Bach et al. (US 20110108888; below, “Or-Bach” – Samsung Electronics Co. Ltd. current assignee). Accordingly, the rejections of claims 1-20, based upon Or-Bach as set forth in the 7 JAN 2022 final rejection Office action, are not overcome. To be clear, the affidavit is insufficient to show conception before Or-Bach’s critical date of 14 APR 2009. Applicants are further reminded that mere conclusory arguments will not overcome the rejections based upon Or-Bach. See number 9 of affidavit. Applicants have not submitted sufficient evidence of conception and/or diligence. Applicants are further reminded that as a general rule, evidence must show either conception of, or actual reduction to practice of the claimed invention. Practitioner should clearly articulate which of conception or actual reduction to practice the submitted evidence supports. Moreover, practitioner should indicate how provided evidence corresponds to either conception or actual reduction to practice of the claimed invention. Applicants are still further reminded that actual reduction to practice requires proof of a physical embodiment or performance of a process that includes all limitations of the claims. Cf. UMC Elecs. Co. v. U.S., 816 F.2d 647, 652 (Fed. Cir. 1987). Conception is “the formation, in the mind of the inventor of a definite and permanent idea of the complete and operative invention, as it is to be thereafter to be applied in practice.” Coleman v. Dines, 754 F.2d 353, 359 (Fed. Cir. 1985). The Board of Patent Appeals and Interferences (BPAI) explains that simply providing drawings and/or photographs that include the claimed features is not enough. Applicants must also provide a mapping between information in the exhibits and claim limitations. In other words, Applicants’ Rule 131 Affidavit should tie the supporting documents to the clams, i.e., there must be a correspondence between the claims and the relied-upon documents. Applicants should clearly articulate which facts are being relied on for reduction, conception, and/or diligence.
Drawings 
The 11 MAY 2022 amendments to claims 1, 2, 5, 7-10, 12, 14, 15, and 19 obviate the objections noted in the previous Office action.
For purposes of examination, “first circuit layer” indicates preprocessed wafer/layer or target/acceptor substrate/wafer 808; and “second circuit layer” indicates transfer layer 809. See 11 MAY 2022 Applicant Arguments/Remarks made in an Amendment pages 9-10.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s): The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 5, said first circuit layer comprises third transistors (REFERENCE CHARACTER?) and fourth transistors (REFERENCE CHARACTER?); Claim 7, said first circuit layer comprises a memory array, said second circuit layer comprises control circuits; and Claim 10, said first circuit layer comprises third and fourth transistors (REFERENCE CHARACTERS?).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections – 35 USC § 112
The 11 MAY 2022 amendments to claims 1, 2, 5, 7-10, 12, 14-16, and 19 overcome the pre-AIA  35 U.S.C. 112(second paragraph) rejections noted in the previous Office action.
See previous Office action for a quotation of pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1, 8, 15 and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the following: “a first circuit layer comprising a first single-crystal layer”.
Claim Rejections - 35 USC § 102/103
See prior Office action for quotations of pre-AIA  35 U.S.C. 102 and 103.
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Or-Bach et al. (US 20110108888; below, “Or-Bach” – previously cited) as evidenced in or in view of Sadaka et al. (US 20120013013; below, “Sadaka” – previously cited). MPEP § 2143(A)-(G). Regarding the pre-AIA  35 U.S.C. 102(a) rejections, applicants are reminded that: 1. only a claim having all of its limitations fully supported by the parent application’s disclosure is entitled to the parent’s earlier priority date; and 2. each claim has its own priority date, i.e., the Effective Filing Date is determined on a claim-by-claim basis and not an application-by-application basis. See MPEP § 2139.01.
RE 1, insofar as supported, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
 
    PNG
    media_image1.png
    392
    503
    media_image1.png
    Greyscale

a first circuit layer comprising a first single crystal layer, said first circuit layer comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single-crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30);
wherein said first circuit layer is disposed at a bottom of the 3D semiconductor device (e.g., 9810 of FIG. 98C; 9902/10002/10102/10202/10302 of FIGS. 99A to 103M);
first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second circuit layer comprising a second single crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second circuit layer comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second circuit layer overlays said first circuit layer, wherein said second circuit layer is bonded to said first circuit layer, wherein said bonded comprises oxide-to-oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded also comprises metal-to-metal bonds (e.g., [1049], [1054], [1057]), and
wherein power is provided (e.g., [0782], [0783]) to at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) through said first metal layers (e.g., [0237], 5910).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1108], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious to one of ordinary skill in the art to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill … would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, insofar as supported, Or-Bach discloses the device according to claim 1, wherein said first circuit layer comprises alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with an alignment error greater than 2 nm and less than 400 nm (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 3, insofar as supported, Or-Bach discloses the device according to claim 1, wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) each comprise two side-gates (e.g., [0332], [0333], [0353]).
RE 4, insofar as supported, Or-Bach discloses the device according to claim 1, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) controls power delivery (e.g., [0289], [0782]) to at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28).
RE 5, insofar as supported, Or-Bach discloses the device according to claim 1, wherein said first circuit layer comprises third transistors and fourth transistors, wherein said fourth transistors are overlying said third transistors, and wherein said third transistors and said fourth transistors are self-aligned, being processed following a same lithography step (e.g., [0274], [0283], [0306], [0323], [0678], [0722], claims 19, 20).
RE 6, insofar as supported, Or-Bach discloses the device according to claim 1, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
RE 7, insofar as supported, Or-Bach discloses the device according to claim 1, wherein said first circuit layer comprises a memory array, and wherein said second circuit layer comprises control circuits for controlling said memory array (e.g., [0416], [0421], [0437], [0453], [0461], [0464], [0519]).
RE 8, insofar as supported, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first circuit layer comprising a first single-crystal layer, said first circuit layer comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single-crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30);
wherein said first circuit layer is disposed at a bottom of the 3D semiconductor device (e.g., 9810 of FIG. 98C; 9902/10002/10102/10202/10302 of FIGS. 99A to 103M);
first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second circuit layer comprising a second single-crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second circuit layer comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second circuit layer overlays said first circuit layer, wherein said second circuit layer is bonded to said first circuit layer, wherein said bonded comprises oxide-to-oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded also comprises metal-to-metal bonds (e.g., [1049], [1054], [1057]), and wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of driving a signal to an external device (e.g., [0890]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, insofar as supported, Or-Bach discloses the device according to claim 8, wherein said first circuit layer comprises one or more alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with an alignment error greater than 2 nm and less than 400 nm (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 10, insofar as supported, Or-Bach discloses the device according to claim 8, wherein said first circuit layer comprises third transistors and fourth transistors, wherein said fourth transistors overlay said third transistors, and wherein said third transistors and said fourth transistors are self-aligned, being processed following a same lithography step (e.g., [0274], [0283], [0306], [0323], [0678], [0722], claims 19, 20).
RE 11, insofar as supported, Or-Bach discloses the device according to claim 8, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
RE 12, insofar as supported, Or-Bach discloses the device according to claim 8, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is greater than said first voltage (e.g., [0031], [0240]).
RE 13, insofar as supported, Or-Bach discloses the device according to claim 8, wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are horizontally oriented (e.g., [0311], [0355], [0420], claims 5, 14, 24, 34), and wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprise two side gates (e.g., [0332], [0333], [0353]).
RE 14, insofar as supported, Or-Bach discloses the device according to claim 8, wherein said device comprises an array of memory cells, wherein a plurality of said memory cells comprise at least two of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), and wherein said first circuit layer comprises a peripheral circuit for controlling at least a portion of said array of memory cells (e.g., [0549], [0575], [0576]).
RE 15, insofar as supported, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first circuit layer comprising a first single-crystal layer, said first circuit layer comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single-crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30);
wherein said first circuit layer is disposed at a bottom of the 3D semiconductor device (e.g., 9810 of FIG. 98C; 9902/10002/10102/10202/10302 of FIGS. 99A to 103M);
first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second circuit layer comprising a second single-crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second circuit layer comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second circuit layer overlays said first circuit layer, wherein said second circuit layer is bonded to said first circuit layer, wherein said bonded comprises oxide-to-oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded also comprises metal-to-metal bonds (e.g., [1049], [1054], [1057]), wherein said first circuit layer comprises one or more alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with an alignment error greater than 2 nm and less than 400 nm (e.g., [0283], [0312], [0340], [1095], [1102]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 16, insofar as supported, Or-Bach discloses the device according to claim 15, wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) are aligned to said one or more alignment marks with an alignment error greater than 2 nm and less than 400 nm (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 17, insofar as supported, Or-Bach discloses the device according to claim 15, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is greater than said first voltage (e.g., [0031], [0240]).
RE 18, insofar as supported, Or-Bach discloses the device according to claim 15, wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are horizontally oriented (e.g., [0311], [0355], [0420], claims 5, 14, 24, 34), and wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprise two side gates (e.g., [0332], [0333], [0353]).
RE 19, insofar as supported, Or-Bach discloses the device according to claim 15, wherein said device comprises an array of memory cells, wherein a plurality of said memory cells comprise at least two of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), and wherein said first circuit layer comprises a peripheral circuit for controlling at least a portion of said array of memory cells (e.g., [0549], [0575], [0576]).
RE 20, insofar as supported, Or-Bach discloses the device according to claim 15, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
Claims 1-20 are rejected.
Remarks
The 11 MAY 2022 amendments (CLM) to claims 1, 2, 5, 7-10, 12, 14-17, and 19 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 11 MAY 2022 rebuttal arguments (REM pages 9-13) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815